DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  RCE field on 10/26/2011.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2011 has been entered.
  

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are not persuasive. 
Applicant’s argue that the amended claim limitations are not taught by the Hardy, Shin, or Lim.  While the applicant’s focus the arguments on Hardy and Shin, the claim limitations would have been obvious over Lim.  See amended rejection below to address such limitations. 


Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments/arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. US Patent Application Publication 2007/0271461 (hereinafter Hardy), in view of Shin et al. US Patent Application Publication 2015/0242606 (hereinafter Shin), and further in view of Lim et al. US Patent Application Publication 2017/0139008 (hereinafter Lim). 


	Although Hartley teaches validating the unlock request with a previously obtained public key, Hartley does not explicitly teach wherein the key is obtained from an authentication server.  However, this is merely a design choice and would have been obvious.  As seen in paragraph 34, the software developer saves and stores the key in the memory.  Although not explicitly an “authentication server,” the developer can be considered an authentication server as she is the one provider the key.  For a further teaching showing the obviousness of retrieving keys from an authentication server, see Shin (paragraph 81 wherein device receives public key and stores the information in device memory; see also Figure 4).  Further, Shin teaches wherein 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hartley with Shin.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by preventing debugging access when change is detected (paragraph 39 of Shin).
	The Hartley combination does not explicitly teach a secure data center database; a secure datacenter client configured to: retrieve ad evice identifier form the debug target; and store an authorization payload received from a vendor of the debug target in the secure data center database, wherein the authorization payload is associated with the device identifier.  However, this would have been obvious.  For example, see Lim (Figure 4 and paragraph 41 wherein debugger and response server as the secure data center dtabase and secure data center client; see Figure 5 and paragraph 44 wherein debugger retrieves device id from jtag/soc/target; see Figure 5, paragraphs 45 and 46 wherein debugger stores a public key of response server, and sends this public key as a request to the target for authentication; all such information is associated with the ID).  Also, Lim teaches that in response to validating the ulock request with a previously obtained public key, in the authorization payload, of an authentication server: entsure secure debug mode (paragraphs 45-47 wherein target/jtag authenticates with certificate for the public key, and then allows the system to be debugged if authorized).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Hartley combination with Lim.  One of ordinary skill in 

	As per claim 2, the Hartley combination teaches wherein prior to the secure debug mode request being conveyed from the computing module to the debug target, a preloaded signed unlock payload is stored in a memory device coupled to the computing module (Hartley paragraph 37 wherein product developer includes software and debug signature; signature is applied to software to form debug capability enabled signed software; see Figure 1). 
	As per claim 3, the Hartley combination teaches wherein prior to the debug target being located in a secure installation, the debug target is configured to receive a secure debug unlock authorization payload comprising the public key of the authentication server ( (see Hartley paragraph 27, wherein public key is stored in non-changeable memory during manufacture; manufacture process is prior to the debug target being located in a secure installation). 
	As per claim 4, it would have been obvious wherein the unlock request comprises a payload which was previously signed by a private key of the authentication server (see Shin paragraph 84 wherein response/request may be the digital signature of the response server).
	As per claim 5, it would have been obvious over the Hartley combination wherein the debug target is configured to generate and convey a nonce with the device identifier (obvious over Lim; see paragraph 44 and 45 wherien SoC/jtag sends device id and a challenge/random value to the debugger.).
	As per claim 6, Hartley as modified teaches wherein the debug target comprises a security processor configured to validate a preloaded signed unlock payload and unlock the at 
	As per claim 7, Hartley as modified teaches wherein the computing module and the debug target are located inside of a secure installation and are not able to connect to devices outside of the secure installation (Hartley Figure 1 with central processing core and elements inside of product/debug target; see abstract and throughout reference wherein chip may be disabled if communication not secure/allowed; also see Shin abstract, figure 1, and throughout with communication only allowed via access control to JTAG port of the processor; cannot connect to devices outside the secure port/connection).
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.  
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 5 above. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495